MEMORANDUM OPINION
                                        No. 04-12-00296-CV

                   IN THE INTEREST OF G.G.M., JR. and K.R.M., Children

                    From the County Court At Law No. 1, Webb County, Texas
                              Trial Court No. 2006CVG000217-C1
                              Honorable Ron Carr, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: July 11, 2012

DISMISSED FOR LACK OF JURISDICTION

           On May 10, 2012, appellant filed a notice of appeal complaining of an order on

respondent’s motion to transfer venue signed on February 17, 2012. On May 29, 2012, the

clerk’s record was filed. After reviewing the record, we were unable to locate an order signed on

February 17, 2012. We then ordered appellant to show cause in writing why this appeal should

not be dismissed for lack of jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200

(Tex. 2001); City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988). Appellant filed a

response in which he acknowledged that the trial court never signed an order pertaining to the

February 17, 2012 hearing; appellant further states that he does not object to dismissal of the

appeal without prejudice. Having confirmed that there is no final appealable order, we must
                                                                                                 04-12-00296-CV


dismiss this appeal. 1 See Lehmann, 39 S.W.3d at 205-06. Accordingly, this appeal is dismissed

for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                         PER CURIAM




1
 This dismissal, however, should not be construed to prevent appellant from later pursuing a timely appeal from an
actual final judgment in this case.

                                                      -2-